MANDATE

THE STATE OF TEXAS

TO THE 79TH JUDICIAL DISTRICT COURT OF JIM WELLS COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 17, 2014, the cause upon appeal to
revise or reverse your judgment between

King Ranch, Inc., Appellant

V.

Juan Antonio Garcia, Gonzalo Chapa, Jr., and Carmen S. Chapa, Appellee

No. 04-13-00605-CV and Tr. Ct. No. 12-11-51704-CV

was determined, and therein our said Court of Appeals made its order in these words:


      Appellees’ motion for rehearing is DENIED. This court’s opinion and
judgment dated August 6, 2014 are WITHDRAWN. In accordance with this
court’s opinion of this date, the judgment of the trial court is REVERSED, and
judgment is RENDERED that the boundary line between the parties’
properties is a straight line, and King Ranch, Inc. owns the land south of the
boundary line. It is ORDERED that appellant, King Ranch, Inc., recover its
costs of this appeal from the appellees, Juan Antonio Garcia, Gonzalo Chapa,
Jr., and Carmen S. Chapa.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 28, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-13-00605-CV

                                             King Ranch, Inc.

                                                       v.

                Juan Antonio Garcia, Gonzalo Chapa, Jr., and Carmen S. Chapa

      (NO. 12-11-51704-CV IN 79TH JUDICIAL DISTRICT COURT OF JIM WELLS COUNTY)


TYPE OF FEE                  CHARGES          PAID            BY
MOTION FEE                          $15.00    E-PAID          DAVID TOWLER
COPIES                               $5.00    PAID            MICHAEL JAMES KRUEGER
MOTION FEE                          $10.00    E-PAID          DAVID D. TOWLER
MOTION FEE                          $10.00    E-PAID          CHARLES WATSON
MOTION FEE                          $10.00    E-PAID          JACKIE GROVES
MOTION FEE                          $10.00    E-PAID          LOCKE LIDDELL HOUSTON
REPORTER'S RECORD                $3,818.00    PAID            SONIA TREVINO
SUPREME COURT CHAPTER 51
FEE                                $50.00     E-PAID          LOCKE LIDDELL HOUSTON
INDIGENT                           $25.00     E-PAID          LOCKE LIDDELL HOUSTON
FILING                            $100.00     E-PAID          LOCKE LIDDELL HOUSTON
STATEWIDE EFILING FEE              $20.00     E-PAID          LOCKE LIDDELL HOUSTON


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 28, 2015.

                                                            KEITH E. HOTTLE, CLERK



                                                            Cynthia A. Martinez
                                                            Deputy Clerk, Ext. 53853